UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) ýQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2009 OR oTransition report pursuant to section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 000-52947 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 74-3242562 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 95 Elm Street, West Springfield, Massachusetts 01089 (Address of principal executive offices) Registrant's telephone number, including area code: (413) 787-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common stock, $0.01 par value 16,435,070 shares outstanding as of May 4, 2009 United Financial Bancorp, Inc. INDEX Page PART I. FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (unaudited) Consolidated Statements of Condition March 31, 2009 and December 31, 2008 1 Consolidated Statements of Earnings Three Months Ended March 31, 2009 and 2008 2 Consolidated Statements of Stockholders’ Equity and Comprehensive Income Three Months Ended March 31, 2009 and 2008 3 Consolidated Statements of Cash Flows Three Months Ended March 31, 2009 and 2008 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 PART II. OTHER INFORMATION Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6 Exhibits 30 SIGNATURES 31 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 33 Exhibit 32.1 Statement of Chief Executive Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 34 Exhibit 32.2 Statement of Chief Financial Officer Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 35 Index PART
